Hill, J. (dissenting).
An income tax is imposed against a nonresident on account of income received (1) “ from all property owned ” and also (2) “ from every business, trade, profession or occupation carried on in this State by natural persons not residents of the State*.” (Tax Law, § 351.) The contract from which the income is derived was negotiated in New Jersey between a corporation having its principal place of business there and a resident of that State. Payments under it are made in that State to the petitioner, and there is no claim that the physical contract is in the State of New York. Thus the income is not from property, owned by petitioner in this State. He has carried on no business, *285trade, profession or occupation in this State since December 31, 1927. Renewal commissions constitute income during the year in which they are received by the agent. (Edwards v. Keith, 224 Fed. 585; Workman v. Commissioner of Internal Revenue, 41 F. [2d] 139; Woods v. Lewellyn, 252 Fed. 106.) The petitioner’s interest in the contract was a property right. (Woods v. Lewellyn, supra.) The income was not received from a “ business, trade, profession or occupation carried on in this State,” and is not taxable.
Crapser, J., concurs.
Determination confirmed, with fifty dollars costs and disbursements.